Citation Nr: 0903665	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-13 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder, to include depression.

2.  Entitlement to service connection for pes cavus.

3.  Entitlement to service connection for gastroesophageal 
reflux disease.

4.  Entitlement to service connection for periodontal 
disease.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The appellant had active duty service for seventeen days in 
May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the claims sought.

The appellant requested a travel section Board hearing, but 
withdrew her request in a letter dated in October 2008.  
Therefore, no hearing request is pending at this time.

The appellant originally submitted 16 claims in August 2004, 
but she has perfected an appeal only to those claims listed 
on the title page.  See April 2007 Form 9  38 U.S.C.A. § 7105 
(West 2002).  She also attempted to appeal a claim for post-
traumatic stress disorder (PTSD).  See id.  The Form 9 was 
treated by the RO as an informal claim of entitlement to 
service connection for PTSD, and that claim is referred to 
the RO for continuing development.


FINDINGS OF FACT

1.  The appellant's anxiety disorder, to include depression, 
is not etiologically related to service.

2.  The appellant's pes cavus is not etiologically related to 
service.

3.  Gastroesophageal reflux disease is not etiologically 
related to service.

4.  The appellant does not have a dental condition or 
disability, to include periodontal disease or extracted 
teeth, as a result of combat wounds or other trauma during 
her active military service, and she does not meet the 
requirements for service connection for the limited purpose 
of receiving VA outpatient treatment.


CONCLUSIONS OF LAW

1.  An anxiety disorder, to include depression, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

2.  Pes cavus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.

3.  Gastroesophageal reflux disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  The criteria for entitlement to service connection for a 
dental disorder, for purposes of both compensation and VA 
outpatient treatment, have not been met.  38 U.S.C.A. §§ 
1131, 1721, 5103, 5103A, 5107 (West & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.381, 4.150, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in correspondence 
dated in October 2004 of the information and evidence needed 
to substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claims on appeal.  
Specifically, VA did not inform the appellant of how 
disability evaluations and effective dates are assigned until 
March 2006.  The record, however, shows that any prejudice 
that failure caused was harmless, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claims for service connection, and thus any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  The claims 
were readjudicated in a January 2008 supplemental statement 
of the case.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA medical records.  The Board notes that 
the appellant has not been provided with VA examinations in 
response to her claims.  Under 38 C.F.R. § 3.159(c)(4), in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but: (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 
2001).  In the present case an examination is not required 
since the evidence of record fails to indicate that the 
appellant has an anxiety disorder, pes cavus, periodontal 
disease, or gastroesophageal reflux disease related to her 
period of military service.

The Board further notes that the appellant has reported 
receiving Social Security benefits due to her "disability."  
See November 2004 statement (impliedly referring to 
complications from a hysterectomy).  These records are not in 
the file.  But the Board finds that no prejudice to the 
appellant will result from the failure to obtain these files.  
The appellant has not appealed the April 2005 rating decision 
which denied entitlement to service connection for residuals 
of a hysterectomy, and she has made no argument relating her 
receipt of Social Security benefits to the remaining claims 
on appeal.  Furthermore, these records are not shown to be 
relevant to her seventeen days on active duty in 1979.  As 
the appellant implied that her Social Security records 
pertain to her hysterectomy/gynecological disabilities, the 
Board finds it is not necessary to remand the claim to obtain 
them.  Remanding this case for further development would be a 
redundant exercise and would result only in additional delay 
with no benefit to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Moreover, 
the duty to assist is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  In connection with 
the search for documents, the duty is limited to specifically 
identified documents that by their description would be 
facially relevant and material to the claim.  Id.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes her written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Id. at 495-96.  

The appellant served on active duty for two weeks.  She was 
then discharged as being medically unfit for enlistment due 
to generalized pain throughout the pelvic cavity from an 
abdominal hysterectomy that was performed two years prior to 
service.  The appellant's service medical records do not 
refer to any other symptoms other than those related to 
residuals of her hysterectomy.

The appellant claims that entitlement to service connection 
is warranted for an anxiety disorder, periodontal disease, 
pes cavus, and gastroesophageal reflux disease.  The Board 
finds no basis for such entitlement.

Regarding the appellant's anxiety disorder, to include 
depression, the record clearly shows that she has been 
diagnosed with current anxiety and depressive disorders, but 
there is no competent evidence relating either disorder to 
service.  Furthermore, the appellant does not claim that her 
anxiety or depression is related to service.  See October 
2004 mental health assessment (diagnosing anxiety and 
depressive disorders, not otherwise specified; appellant 
attributing mental disabilities to childhood, difficulties in 
marriage).  See also October 2003 mental health assessment 
(appellant reporting to have been dealing with the problems 
since 1995, after experiencing problems with her children).  
The appellant stated that her "condition worsened since 
discharge," but there is no indication that she is claiming 
aggravation or that she had a pre-existing condition when 
joining the military.  See April 1979 enlistment examination 
(noting symptoms of mental disabilities, but no diagnosis).  
The appellant's claim of entitlement for an anxiety disorder 
must be denied because there is no competent evidence of in-
service incurrence or aggravation of the disability, or 
medical evidence of a nexus between her anxiety disorder and 
service.

The appellant is currently diagnosed with pes cavus, which 
she claims began in service due to blisters from her boots.  
See October 2004 podiatry general outpatient record.  The 
podiatrist diagnosed pes cavus and long-standing, weight-
bearing calluses.  Id.  The podiatrist did not opine that any 
acute in-service blisters which may have been presented 
during her seventeen days of active duty developed into pes 
cavus.  In fact, the service medical record do not contain 
any complaints of calluses or blisters.  Furthermore, there 
is no indication that the appellant has been receiving 
continuing treatment for pes cavus since service.  The most 
recent record subsequent to service regarding the appellant's 
feet  is from October 2004-25 years after discharge from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Without any evidence of an 
in-service incurrence and an opinion tying her current 
disability with service, this claim must be denied.

The first diagnosis of a gastroesophageal reflux disease 
appears in a record dated in October 2003.  See October 2003 
mental health assessment.  The appellant noted on her Form 9 
that she had problems with her stomach during enlistment.  
Her service medical records preponderate against such an 
assertion.  The appellant's service medical records are 
silent for any complaints of or treatment for any stomach 
problems.  See preservice April 1979 enlistment examination 
(noting a normal abdomen); April 1979 report of medical 
history (checking "no" for stomach or intestinal trouble); 
May 1979 records (no mention of abdominal problems).  Without 
any indication that gastroesophageal reflux disease is 
connected to service, the appellant's claim is denied.

The appellant was diagnosed with severe periodontal disease 
in July 2004 and had teeth extracted.  See July 2004 progress 
notes.  Her service medical records do not contain any dental 
records or any indication that she complained of dental 
problems while in service.

The law provides that certain dental conditions, including 
periodontal disease, are not considered disabling by VA and 
may be service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in     38 C.F.R. § 17.161, but not for purposes of 
compensation.  See 38 C.F.R. § 3.381(a) ("periodontal 
disease will be considered solely for the purpose of 
establishing eligibility for outpatient dental treatment").  
Entitlement to service connection for treatment for extracted 
teeth because of chronic periodontal disease is only granted 
if the teeth were extracted after 180 days or more of active 
service.  Id. at (f).  The appellant only served for 14 days, 
and her teeth were not extracted until over 25 years after 
service.

The appellant has not presented any competent evidence that 
she has a dental disorder for which service-connected 
compensation may be granted.  There is no evidence of any in-
service dental trauma.  The record shows that the first time 
her teeth were extracted due to periodontal disease was in 
July 2004.  Even if the appellant had dental extractions 
during service, it would not be tantamount to dental trauma, 
because extractions, in and of themselves, do not constitute 
dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997). 
Therefore, the appellant does not have a service-connected 
dental condition or disability adjudicated as resulting from 
combat wounds or service trauma (Class II(a)).  38 C.F.R. § 
17.161(c).

Although the appellant has perfected an appeal as to a claim 
for service connection for a dental disorder, a claim for 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. 
App. 302 (1993).

One-time (Class II) dental treatment is available to veterans 
who have a service-connected, noncompensable dental 
disability.  See 38 C.F.R. § 17.161(b).  The appellant does 
not qualify for one-time dental treatment because she is not 
service-connected for a dental disability.  The record 
indicates that her dental problems occurred over 25 years 
after separation and are not related to service.

An appellant is also entitled to VA outpatient dental 
treatment if she qualifies under one of the other categories 
outlined in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  The 
evidence does not demonstrate that the appellant can avail 
herself of any of the other categories by which VA dental 
treatment can be provided.

Therefore, the criteria for service connection for a dental 
disorder, for the purposes of entitlement to VA outpatient 
dental treatment, have not been met.

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for an anxiety disorder, to 
include depression is denied.

Entitlement to service connection for pes cavus is denied.

Entitlement to service connection for gastroesphageal reflux 
disease is denied.

Entitlement to service connection for periodontal disease is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


